Citation Nr: 1707695	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus, type 2, and service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969. 

A December 2002 rating decision granted service connection for diabetes mellitus, type II, and a November 2010 rating decision granted service connection for coronary artery disease (CAD), both on the basis of the Veteran's inservice herbicidal agent exposure in Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus, type 2, with an initial evaluation of 10 percent disabling, and denied service connection for ED, secondary to diabetes mellitus, type 2. 

In December 2012 the Board remanded this case to obtain a new examination for the Veteran's peripheral neuropathy and ED.   

In January 2016 the Board found that the requested development for the peripheral neuropathy was substantially complied with; however the March 2011 examination provided for the Veteran's ED was inadequate and therefore the claim had to be remanded again.  

Thereafter, the Board again remanded the case in September 2016 Board, observing that it appeared that the Veteran's representative may have raised several possible claims; specifically, whether there was clear and unmistakable error (CUE) in prior denials of service connection for hypertension and for depression, as well as a claim for a TDIU rating.  However, such claims had not been submitted, as required, by use of the appropriate application form.  See 38 C.F.R. § 3.150(a) and 3.155(a).  These matters were referred to the RO for appropriate action.  However, as yet, it does not appear that the RO has forwarded to the Veteran or his representative the appropriate forms by which such claims may be formally filed.  Accordingly, these matters are again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDING OF FACT

The Veteran's ED is first shown years after and is unrelated to active service and was not caused by or underwent any permanent increase in severity due to service-connected diabetes mellitus or service-connected CAD.  


CONCLUSION OF LAW

The criteria for service connection for ED, to include as secondary to service-connected diabetes mellitus, type 2, and service-connected CAD are not met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in June 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  He declined the opportunity to testify in support of his claim.  His VA treatment records are on file. 

Moreover, the Veteran was afforded VA examinations as to the etiology of his ED in May 2007 and September 2009.  Thereafter, the case was remanded on three occasions for the purpose of clarifying medical opinions which had been rendered.  Most recently, an October 2016 VA medical opinion is to the effect that the Veteran's claimed ED is due to nonservice-connected hypogonadism and was not caused by military service or his service-connected diabetes mellitus or service-connected CAD; and likewise the ED was not aggravated by his service-connected diabetes mellitus or service-connected CAD. 

The adequacy of the most recent medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The STRs are negative for erectile dysfunction.  

Records of treatment in 1999 for CAD at the Halifax Medical Center show that the Veteran had a classical history of exertional angina for about 14 months.  He had had hypertension for about 5 years but he had no history of myocardial infarction or diabetes.  He underwent cardiac stenting.  A September 1, 1999, record of treatment at an emergency room at that facility noted that after the cardiac stenting he had been found to have some hyperglycemia and he was placed on Glucophage and Glucotol.  

In an August 2002 statement, VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he believed that the things that happened to him in Vietnam were due to having had diabetes at that time.  In VA Form 21-4138 in June 2003 he indicated he had symptoms of heart disease and diabetes beginning in the 1980's but had not realized what they were.  

On VA examination in May 2007 the Veteran's claim file was not reviewed.  It was reported that the Veteran was first diagnosed with diabetes in 1999 when he underwent a cardiac stent placement.  He had been started on Glyburide and his dosage had gradually been increased.  He followed a restricted diet.  He had had ED for the last 2 to 3 years.  He did not have peripheral vascular disease.  The examiner stated that the Veteran's ED could not be attributed to diabetes until his hypotestosterone stated was corrected.  

On VA examination in September 2009 the Veteran's claim file was reviewed.  After a physical examination the examiner stated that the Veteran's testosterone was low and until that was corrected, there was no way to know if the Veteran's diabetes played a role in his ED.  

VA outpatient treatment (VAOPT) records show treatment for the Veteran's testosterone condition with testosterone supplements that appear to have been used in 2010 up until around October 2010 when his supplements appear to have been stopped due to urinary symptoms. 

Also, VAOPT records show that the Veteran has had a progression of his diabetes to the point where, as of March 2012, he began to require insulin.   

On VA examination in March 2013 it was reported that the Veteran was diagnosed with diabetes in 1999.  He reported having had ED since the early 2000's, with complete impotence shortly thereafter.  He had hypogonadism with low testosterone levels.  The etiology of his ED was reported to be hypogonadism with low testosterone.  On physical examination each of the Veteran's testicles were 1/3 or less of normal.  It was opined that it was less likely than not that the diabetes had caused his ED or aggravated it.  Reference was made to the history recorded in the 2007 VA examination report.  

In May 2016, the March 2013 VA examiner rendered an addendum, pursuant to the January 2016 Board remand, in which it was stated that the Veteran's records had been reviewed.  It was again stated that the Veteran's diabetes was diagnosed in 1999 and that he reported having had complete impotence (ED) by the year 2000 or so.  He was known to have hypogonadism and had been prescribed testosterone patches in the past.  

The examiner stated that ED was a gradual process and it would take a length of time for ED to progress to impotence.  If the Veteran had been impotent soon after a diagnosis of diabetes was made, "it can hardly be concluded that it was caused by his diabetes."  A concomitant diagnosis of diabetes for a year or so could not be blamed for impotence.  Moreover, the STRs were silent for any complaints of ED.  The March 2013 VA examiner (in the May 2016 addendum) stated that the examiner concurred with the findings of the prior VA examiners.  Also, unless the hypogonadism was corrected earlier, diabetes could not have been blamed for [i.e., caused] his ED.  It was less likely as not that diabetes caused the ED.  Also, it was less likely than not that his ED was aggravated beyond its natural course by his diabetes because impotence was diagnosed soon after his diabetes was diagnosed.  It was further stated that it was less likely as not that military service caused his ED.  

The Veteran's representative provided an August 2016 brief in which he states the Veteran's diabetes began long before it was diagnosed in 1999.  Also, in that brief it was contended that the Veteran's ED was secondary to his service-connected CAD.  The Veteran's representative cited to two Internet webpages and provided a portion of an article from the National Institute of Diabetes and Digestive and Kidney Diseases which lists heart and blood vessel disease as a cause of ED.  

In response to the September 2016 Board remand, the Veteran was examined in October 2016 (by the physician that conducted the March 2013 VA examination and rendered the May 2016 addendum).  At that time the Veteran's VA electronic records were reviewed.  

It was stated that the Veteran and his wife were again interviewed.  After a records review, and pursuant to a history currently related by the Veteran, he had had a coronary event in 1999 and during his hospitalization he was informed that he had both diabetes and hypertension.  Thus, the clear conclusion was that diabetes was diagnosed in 1999.  After a records review, and pursuant to a history currently related by the Veteran, he had had ED since the 1990s and was aware of his hypogonadism with low testosterone levels for which he had been treated with testosterone patches and medication in the 1990s.  Also, he had had complete impotence since the early 2000s.  

The examiner concluded that the Veteran's ED was less likely than not related to his diabetes since ED clearly existed years prior to the onset of diabetes.  Rather, the ED was secondary to hypogonadism which had run its natural course to impotence and, so, the ED was less likely than not to be aggravated by his diabetes.  The examiner further concluded that the Veteran's CAD could not cause his ED because the ED clearly pre-existed his CAD and was less likely than not to be secondary to CAD.  Rather, the etiology of the Veteran's ED was his testicular failure.  

The examiner further stated that ED and CAD shared the same risk factors and were caused by endothelial dysfunction and, as such, CAD did not cause ED.  

It was less likely than not that the Veteran's ED was aggravated by his CAD.  His CAD did not cause his ED or aggravate it.  Rather, the ED was due to gonadal hypofunction.  Moreover, because there were no service related complaints about ED, it was less likely than not that ED was related to military service.  

Principles of Service Connection

Establishing entitlement to service connection generally requires having probative (meaning competent and credible) evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The credibility of lay evidence, competent or otherwise, must be weighed, and the absence of corroborating evidence in service records is not always dispositive but can be a factor in assessing credibility of lay evidence (although not when service records are lost or destroyed).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); and Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence in the immediate postservice years, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection has been granted for diabetes mellitus, type II, and for CAD on the basis of the Veteran's inservice exposure to herbicidal agents in Vietnam.  It is not shown or contended that the Veteran had ED during active service or, in fact, until many years after service.  To the extent that the Veteran's service representative has argued that the Veteran had diabetes long before it was first diagnosed in 1999, there is no competent medical evidence of this.  The Veteran's belief that he may have had symptoms of diabetes in the 1980s would still place the onset of diabetes years after service but, more importantly, while he is competent to attest to symptoms he experiences, the etiology and medical determination of date of onset of the Veteran's current diabetes as well as the relationship, if any, of his current diabetes and CAD with his ED extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board has also considered the information submitted by and the argument of the Veteran's service representative.  However, this case has been reviewed by three different VA physicians and none of them have rendered a favorable medical opinion.  In this regard, the Board notes that the medical opinions by the March 2013 VA examining physician, as well as the addendum opinions in May and October 2016 were rendered after a review of the records in this case.  Even considering the information cited by the Veteran's service representative, the VA medical opinions in 2013 and 2016 are found by the Board to have greater probative value than the lay assertions and beliefs of the Veteran and his representative, even when considered together with the general medical information contained in the Webpages and medical article submitted by the service representative, none of which address or even acknowledge the impact of the Veteran's nonservice-connected hypogonadism.  

Accordingly, the Board must conclude that the preponderance of the probative evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type 2, and service-connected CAD is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


